                          United States District Court
                        Western District of North Carolina
                               Charlotte Division

           Shakeera Myers,            )              JUDGMENT IN CASE
                                      )
             Plaintiff(s),            )            3:18-cv-00532-FDW-DSC
                                      )
                 vs.                  )
                                      )
      Loomis Armored US, LLC,         )
           Defendant(s).              )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s April 8, 2020 Order.

                                               April 8, 2020
